Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 Election/Restrictions
As Claim 1 is generic of the species elected in the restriction requirement filed 21 January 2021 and previously withdrawn Claim 4 is dependent on Claim 1, previously withdrawn Claim 4 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darle Short on 11 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A battery pack comprising: 
a circuit board; 
a power supply conduction member that (1) is separate from the circuit board and (2) includes a power supply conduction member end that is configured to be electrically connected to a power supply, a first power supply connection terminal extending from the power supply conduction member end and a second power supply connection terminal extending from the power supply conduction member end separately from the first power supply connection terminal; 
a first power supply terminal and a second power supply terminal that are formed on the circuit board, the first power supply terminal being mechanically and electrically connected to the first power supply connection terminal of the power supply conduction member, the second power supply terminal being mechanically and electrically connected to the second power supply connection terminal of the power supply conduction member; 
a load conduction member that (1) is separate from the circuit board and (2) includes a load conduction member end that is configured to be electrically connected to an electrical load, a first load connection terminal extending from the load conduction member end and a second load connection terminal extending from the load conduction member end separately from the first load connection terminal; 
a first load terminal and a second load terminal that are formed on the circuit board, the first load terminal being mechanically and electrically connected to the first load-2-Application No. 16/419,129 connection terminal of the load conduction member, the second load terminal being mechanically and electrically connected to the second load connection terminal of the load conduction member; 
a first wiring pattern that is formed on the circuit board and connects the first power supply terminal and the first load terminal; 
a second wiring pattern that is formed on the circuit board and connects the second power supply terminal and the second load terminal;
a first switch in the first wiring pattern;
a second switch in the second wiring pattern, wherein
the first power supply terminal, the first load terminal, the first wiring pattern and the first switch comprise a first current conduction path on the circuit board that is separate from and electrically parallel to a second current conduction path on the circuit board comprised of the second power supply terminal, the second load terminal, the second wiring pattern and the second switch.  

4. (Currently Amended) The battery pack according to claim 1, further comprising: 
an opening/closing control unit that is configured to perform opening/closing control -4-Application No. 16/419,129 of the first and second switches, and 
a failure detection unit that is configured to detect a failure in the first current conduction path between [[(1)]] the first power supply terminal and the first load terminal and in the second current conduction path between [[(2)]] the second power supply terminal and the second load terminal, 
wherein when at least one of the first and second switches is controlled to a closed state by the opening/closing control unit, the failure detection unit detects a current flowing through a [[the]] current conduction path of the first and second current conduction paths that includes [[including]] the at least one of the first and second switches in the closed state, and thereby detects a failure in the current conduction path of the first and second current conduction paths that includes [[including]] the at least one of the first and second switches in the closed state.

5. (Currently Amended) The battery pack according to claim 1, comprising: 
an opening/closing control unit that is configured to perform opening/closing control of the first and second switches, and 
a failure detection unit that is configured to detect a failure in the first current conduction path between the first power supply terminal and the first load terminal and in the second current conduction path between the second power supply terminal and the second load terminal, 
wherein when at least one of the first and second switches is controlled to a closed state and the other of the first and second switches is controlled to an opened state by the opening/closing control unit, the failure detection unit detects voltages of the first and second switches, and thereby detects a failure in one of the first and second current conduction paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722